DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities:   There seems to be a typographical error.  Claims 21, 29 and 36 recite:  “assigning credits for assessing resources of the one or more buffers;”  Examiner interprets “assessing” as “accessing.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a an interconnect fabric, coupled to the plurality of processing nodes, having a plurality of fabric switches…”  Thus, the interconnect fabric, is coupled to the plural processing nodes and the interconnect fabric has a plurality of fabric switches.  Nowhere in the specification is it disclosed that each processing node includes a plurality of network switches.  Claims 30-35 depend directly or indirectly from claim 29 and therefore, include all of the limitations of claim 29.  Thus, claims 30-35 are also rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 36;  37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. U.S. Patent No. 9,838,338 in view of Fromm et al. U.S. Patent No. 8,018,938, Khare et al. U.S. Patent No. 9,287,208 and Chandra et al. U.S. Pub. No. 2013/0166813.  
Re:  claim 36, Srinivasan teaches 
36. (New) A fabric interconnect comprising:  … each network switch including:  a plurality of ports to receive and transmit streams of graphics data; (“… the IB network switch 220, which supports a large number of ports, such as the input ports 202 and 212 and the output ports 207 and 217, can be based on a crossbar (XBAR) fabric 210.  As show in Fig. 2, the input port 202 can receive various incoming data packets from the traffic source 201 using the source VLs 221, and the input port 212 can receive various can receive various data packets from the traffic source 211 using the source VLs 231.  Also, the output port 207 can send outgoing data packets to the traffic destination 208 using the destination VLs 227, and the output port 217 can sent outgoing data packets to the traffic destination 218 using the destination VLs 237.”; Srinivasan, col. 3, lines 11-19, Fig. 2)
Fig. 2 illustrates that the IB network switch (network switch) includes plural ports such as input ports 202 and 212 to receive data packets (streams) and output ports 207 and 217 to transmit data packets (streams).  Srinivasan is silent, however, Fromm teaches the streams of graphics data. (“… a packet switch receives a packet on one of its ports that is addressed to a device downstream from a second port on the packet switch… After forwarding the packet through a switching fabric, the packet switch modifies the packet so that the packet includes a different transport identifier and transmits the modified packet out of the second port to the device… If packet switch 610 determines that a video stream received on port 612 from encoder 608 should be forwarded to ports 614 and 616, packet switch 608 may duplicate the video stream and sent one duplicate out port 614 and another duplicate out port 616.”; Fromm, col. 3, lines 10-12, lines 16-20, col. 12, lines 25-29, Figs 1 and 6)
The packet switch transmits and receives video streams (streams of graphics data).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Srinivasan by adding the feature of to receive and transmit streams of graphics data, in order to enable networks to exchange packets with each other using different transport identifiers, as taught by Fromm. (col. 2, lines 48-50) 
Srinivasan is silent however, Khare teaches a plurality of network switches, (“To provide interconnection, an on-die interconnect fabric may be implemented via a plurality of network switches… ”; Khare, col. 4, lines 14-18)

Srinivasan and Fromm teaches and one or more buffers associated with each of the plurality of ports to store the graphics data; (“On per input port basis, the input port 202 or 212 can store the received packets in an ingress buffer, e.g., the virtual output queues (VOQs) 205 or 215, before transmitting the received packets to a traffic destination 208 or 218… As shown in Fig. 2, the packets received at the input port 202 can be stored in the VOQs 205 and the packets received at the input port 212 can be stored in the VOQs 215.”; Srinivasan, col. 3, lines 52-56, Fig. 2)
Each of the ports is associated with a queue (one or more buffers) in the ingress buffer to store packets.  As discussed above Fromm teaches video streams being transmitted and received.  Fromm can be combined with Srinivasan such that the video streams of From are the packets of Srinivasan.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Srinivasan by adding the feature of to receive and transmit streams of graphics data, in order to enable networks to exchange packets with each other using different transport identifiers, as taught by Fromm. (col. 2, lines 48-50) 
wherein each switch of the plurality of network switches is to manage the one or more buffers of the network switch to receive a plurality of independent streams of graphics data, including: (“As shown in Fig. 2, each output port 207, 217 can take advantage of an output scheduler (such as an output port XBAR arbiter 206 or 216).  The output port XBAR arbiter 206 or 216 can make decision that are relate to the packet movement based on various criteria, such as the fullness of various VOQs… ”; Srinivasan, col. 4, lines, 20-26, Fig. 2)
Each network switch includes a XBAR arbiter that makes decisions related to packet movement based on the fullness of various VOQs (buffers).  Thus, the VOQs (buffers) are managed (deciding whether to store one or more packets) based on the fullness of the VOQs.    
Srinivasan and Chandra teach, assigning credits for assessing resources of the one or more buffer, including assigning dedicated credits for each of the plurality of the independent streams; and allowing access by each of the independent streams according to credits available for the independent stream, (“The input port 302 can advertise one or more credits to and receives one or more credits from a remote sender, such as the traffic source 301.  The output port 307 can send one or more data packets to and receives one or more credits back from a remote receiver, such as the traffic destination 308… the input port 302 can store the received packets in an ingress buffer, such as the virtual output queues (VOQs) 305, before forwarding the packets to the different output ports.”; Srinivasan, col. 4, lines 50-55, lines 59-62, Fig. 3)
“… the receiver may periodically send credit grant packets to the transmitter.  The information in the credit grant packet may indicate the current unoccupied buffer space for the path.  The transmitter may be allowed to send transport layer packets on a path provided the transmitter has received the sufficient number of outstanding credits from the receiver.”; Chandra, [0085]).  
The credits are assigned to indicate unoccupied buffer space for the path (assigning credits for accessing resources of the one or more buffers).  The credits are used to access the resources of buffer space.  The packets (independent streams) can access the buffer space as long as there are a sufficient number of credits available (allowing access by each of the independent streams according to credits available for the independent streams).  Chandra can be combined with Srinivasan such that the assigned credits of Chandra include the dedicated credits of Srinivasan and are used to access the buffers of Srinivasan and Chandra.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Srinivasan by adding the feature of assigning credits for assessing resources of the one or more buffer; and allowing access by each of the independent streams according to credits available for the independent stream, in order to prevent or minimize overflow 
	Srinivasan teaches wherein the dedicated credits assigned to each independent stream are decremented as resources of the one or more buffers are used. (“… when the link is up (or active) with the traffic moving, all updates on the initial credits 628 can be presented to the output port arbiter 606 based on the values coming from the remote destination 608.  For example, these values can simply pass through the interface 639.  Then, the output port arbiter 606 can derive the values of the available credits 626 based on the information provided by the remote destination 608… when the link between the output port 607 and the remote traffic destination 608 is active… the output port arbiter 606 can schedule the input port 602 to deliver one or more packets, which are stored in the queue 613, to the selected destination VL 622 on the output port 607.  Then the remote traffic destination 608 can release the credits back to the output port 607, as the outgoing packets (or data) are drained.”; Srinivasan, col. 7, lines 50-66, Fig. 6)
Resources are accessed based on the number of credits.  The output port arbiter includes the available credits.  These credits are used to schedule the input port to deliver one or more packets, via the VOQs (buffers), to the selected destination.  As these credits are being used deliver packets, they are decremented from the available credits.  
Re:  claim 37, Srinivasan teaches
37. (New) The fabric interconnect of claim 36, wherein assigning credits includes assigning dedicated credits for each of the plurality of the independent streams, (“The input port 302 can advertise one or more credits to and receives one or more credits from a remote sender, such as the traffic source 301.  The output port 307 can send one or more data packets to and receives one or more credits back from a remote receiver, such as the traffic destination 308… the input port 302 can store the received packets in an ingress buffer, such as the virtual output queues (VOQs) 305, before forwarding the packets to the different output ports.”; Srinivasan, col. 4, lines 50-55, lines 59-62, Fig. 3)
The input port advertises one or more credits to the traffic source, which sends one or more data packets (independent streams) with one or more corresponding credits to the input port (assigning dedicated credits for each of the plurality of independent streams).  The input port stores the received packets in VOQs (buffers) before forwarding the packets to the output port.  
the dedicated credits assigned to each independent stream being decremented as resources of the one or more buffers are used. (“… when the link is up (or active) with the traffic moving, all updates on the initial credits 628 can be presented to the output port arbiter 606 based on the values coming from the remote destination 608.  For example, these values can simply pass through the interface 639.  Then, the output port arbiter 606 can derive the values of the available credits 626 based on the information provided by the remote destination 608… when the link between the output port 607 and the remote traffic destination 608 is active… the output port arbiter 606 can schedule the input port 602 to deliver one or more packets, which are stored in the queue 613, to the selected destination VL 622 on the output port 607.  Then the remote traffic destination 608 can release the credits back to the output port 607, as the outgoing packets (or data) are drained.”; Srinivasan, col. 7, lines 50-66, Fig. 6)

Re:  claim 39, Srinivasan is silent however, Chandra teaches 
39. (New) The fabric interconnect of claim 37, wherein managing the one or more buffers of each network switch further includes:  establishing a general buffer pool; (“… the flow control buffer space at the receiver may be conceptually divided into two regions:  a pool of buffers that are statically allocated to paths and a second pool of buffers that are dynamically shared by a set of paths.”; Chandra, [0087], Fig. 21)
The flow control buffer space includes, for example, a second pool of buffers that are dynamically shared by a set of paths (packets or streams).  
and assigning general purpose credits for use of the general buffer pool. (“The path credits allocated value may initially be set by the connection manager when the path is set up according to the buffer size and policies of the receiver.  When shared buffering is enabled, path credits allocated value may be updated when additional buffer space becomes available as a transport layer packet is dequeued from the path queue to… mod 256.”; Chandra, [0095])
When shared buffering is enabled, path credits (general purpose credits) are allocated (assigning general purpose credits) for the second pool of buffers (for use of the general buffer pool).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Srinivasan by adding the feature   
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Fromm, Khare and Chandra as applied to claim 37 above, and further in view of Simos, et al., "Building an FoC Using Large, Buffered Crossbar Cores," in IEEE Design & Test of Computers, vol. 25, no. 6, pp. 538-548, Nov.-Dec. 2008, doi: 10.1109/MDT.2008.159.
Re:  claim 38, Srinivasan is silent however, Simos teaches 
23. (New) The fabric interconnect of claim 37, wherein each network switch provides round robin arbitration for the plurality of independent streams, the round-robin arbitration being managed according to the assigned credits. (“Figure 2 shows a top-level block diagram of the switch core, which consists of 32 rows and 32 columns… Each credit scheduler is connected to one row… Each output scheduler is connected to one column… Both the credit and output schedulers operate in a round-robin fashion.”; Simos, p. 539, 1st-2nd paras under “Switch architecture” Fig. 2)
Fig. 2 illustrates a switch core (network switch) that includes, for example, a credit scheduler that operate in a round-robin fashion for the plurality of packets (independent streams).  Simos can be combined with Srinivasan such that the network switch of Srinivasan includes the credit scheduler of Simos.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the  
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Fromm, Khare and Chandra as applied to claim 39 above, and further in view of Kloth U.S. Patent No. 7,324,441. 
Re:  claim 40, Srinivasan is silent however, Chandra teaches 
40. (New) The fabric interconnect of claim 39, wherein each of the plurality of independent streams is allowed to the general buffer pool utilizing the general purpose credits, (“The path credits allocated value may initially be set by the connection manager when the path is set up according to the buffer size and policies of the receiver.  When shared buffering is enabled, path credits allocated value may be updated when additional buffer space becomes available as a transport layer packet is dequeued from the path queue to… mod 256.”; Chandra, [0095])
When shared buffering is enabled, path credits (general purpose credits) are used to access the shared buffer to store packets (each of the plurality of independent streams is allowed to the general buffer pool utilizing the general purpose credits).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Srinivasan by adding the feature of each of the plurality of independent streams is allowed to the general buffer pool utilizing the general purpose credits, in order to prevent or minimize overflow of receive buffers due to congestion, as taught by Chandra. ([0065])  
and wherein the general purpose credits are available to an independent stream upon the independent stream exhausting the dedicated credits assigned to the independent stream. (“… priority credits are provided for the transmission of link state related frames.  Link state related frames can be transmitted even when regular credits have been exhausted to allow the generation of new routing tables.”; Kloth, col. 6, lines 41-45)
When regular credits (dedicated credits) have been exhausted for the packet or frames (independent stream exhausting the dedicated credits), priority credits are provided (general purpose credits are available to an independent stream upon the independent stream exhausting the dedicated credits assigned to the independent stream).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Srinivasan by adding the feature of the general purpose credits are available to an independent stream upon the independent stream exhausting the dedicated credits assigned to the independent stream, in order to provide reserve credits to relieve a deadlock when regular credits have been exhausted, as taught by Kloth (col. 6, lines 52-67)  
Claims 21;  22, 24, 25, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Fromm, Khare, Chandra, Krakirian et al. U.S. Patent No. RE44,610E, Winkelstraeter U.S. Pub. No. 2014/0244578 and Justice et al. U.S. Patent No. 10,078,791.  
Claim 21 is a system analogous to the fabric interconnect of claim 36, is similar in scope and is rejected under the same rationale.  Claim 21 has additional limitations.  Re: claim 21, Srinivasan is silent however, Krakirian teaches 
21. (New)  A system comprising:  one or more processing nodes, each processing node including:  a memory; (“In this DSM system, four nodes (labeled 101, 102, 103, and 104) are connected to each other over a switched fabric (labeled 105) such as Ethernet or InfiniBand.  In turn, each of the four nodes includes two Opteron CPUs, a DSM-management chip, and memory in the form of DDR2 SDRAM… each Operton CPU includes a local main memory connected to the CPU.”; Krakirian, col. 3, lines 28-37, Fig. 1) 
The DSM system includes four nodes (one or more processing nodes), each of which includes a memory.  Krakirian can be combined with Srinivasan such that the system of Srinivasan includes the four nodes of Krakirian which include a memory.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Srinivasan by adding the feature of a system comprising:  one or more processing nodes, each processing node including:  a memory, in order to provide non-uniform memory access to enable each CPU to access its own local main memory than it can access other memories, as taught by Krakirian. (col. 3, lines 37-40)
Srinivasan is silent however, Winkelstraeter and Justice teach one or more processing cores to generate independent streams of graphics data to access memory; (“The size of the individually queryable parts or containers can correspond here, for example to the size of a local memory assigned to a processor core of a multiple processor computer node”; Winkelstraeter, [0125], Figs. 5A-5E)
The computer node (processing node) includes a processor core.  Winkelstraeter can be combined with Srinivasan and Krakirian such that the system of Srinivasan includes node which includes processor core of Winkelstraeter.  Srinivasan as modified and “The output of the core processor includes the compressed video output for archiving and storage and the core processing analytics, as shown in Fig. 7.”; Justice, col. 7, lines 67-59, Fig. 7)
The core processor (processor core) outputs (generates) compressed video output (independent streams of graphics data) for storage (to access memory).  Justice can be combined with Srinivasan as modified and Winkelstraeter such that the core processor of Justice is included in the nodes of Winkelstraeter and Krakirian.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Srinivasan by adding the feature of one or more processing cores to generate independent streams of graphics data to access memory, in order to implement the network connections and the network switches with comparatively inexpensive hardware components without the failover time being increased, as taught by Winkelstraeter ([0125]) and in order to enhance performance by reducing the time required for assessment and distribution of results, as taught by Justice (col. 2, lines 7-11
Claim 22 is system analogous to the fabric interconnect of claim 37, is similar in scope and is rejected under the same rationale.  
Claim 24 is system analogous to the fabric interconnect of claim 39, is similar in scope and is rejected under the same rationale.  
Re:  claim 25, Srinivasan is silent however, Chandra teaches 
25. (New) The system of claim 24, wherein each of the plurality of independent streams is allowed to the general buffer pool utilizing the general purpose credits. “The path credits allocated value may initially be set by the connection manager when the path is set up according to the buffer size and policies of the receiver.  When shared buffering is enabled, path credits allocated value may be updated when additional buffer space becomes available as a transport layer packet is dequeued from the path queue to… mod 256.”; Chandra, [0095])
When shared buffering is enabled, path credits (general purpose credits) are used to access the shared buffer to store packets (each of the plurality of independent streams is allowed to the general buffer pool utilizing the general purpose credits).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Srinivasan by adding the feature of each of the plurality of independent streams is allowed to the general buffer pool utilizing the general purpose credits, in order to prevent or minimize overflow of receive buffers due to congestion, as taught by Chandra. ([0065])  
Re:  claim 27, Srinivasan teaches 
27. (New) The system of claim 22, wherein exhausting the dedicated credits assigned to an independent stream includes the independent stream being held up by a blocking event. (“… using the IB protocol, the movement of the packets can be based on the availability of credits, a lack of which can block the packet movement in the VOQs in the IB network switch… It is possible that there are no credits (or very few credits) available, in which case the packets that are enqueued in that VOQs 605 nay not be able to move out of the VOQs 605, due to the lack of available credits.”; Srinivasan, col. 8, lines 3-7. lines 17-20)
Packet movement is based on available credits.  A lack of credits can block packet 
Re:  claim 28, Srinivasan teaches 
28. (New) The system of claim 21, wherein each of the plurality of network switches provides guaranteed forward progress for independent streams of graphics data utilizing the management of the one or more buffers. (“… when the link comes back up again, the credit flow follows the same process as advertising in the new initial credits 628, which allows the continuing traffic movement… the system can manage the flow of credits in order to avoid various deadlock scenarios under different conditions.  For example, a deadlock can occur when the VOQs 605 are filled with packets for an output port, which may eventually cause a backup on the source VLs 621… Thus, the system can avoid the blocking behavior (or even deadlocks) by draining the packets in the VOQs 605.”; Srinivasan, col. 8, lines 43-52, lines 58-59)
Credit flow allows for continuing traffic movement (guaranteed forward progress for independent streams of graphics data).  The system manages the flow of credits to avoid deadlock scenarios by, for example, draining the packets and corresponding credits in the VOQs.  
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Fromm, Khare, Chandra, .Krakirian, Winkelstraeter and Justice
 as applied to claim 22 above, and further in view of Simos.  
Claim 23 is system analogous to the fabric interconnect of claim 38, is similar in .  
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Fromm, Khare, Chandra, .Krakirian, Winkelstraeter and Justice as applied to claim 25 above, and further in view of Kloth.  
Re:  claim 26, Srinivasan is silent however, Kloth teaches 
26. (New) The system of claim 25, wherein the general purpose credits are available to an independent stream upon the independent stream exhausting the dedicated credits assigned to the independent stream. (“… priority credits are provided for the transmission of link state related frames.  Link state related frames can be transmitted even when regular credits have been exhausted to allow the generation of new routing tables.”; Kloth, col. 6, lines 41-45)
When regular credits (dedicated credits) have been exhausted for the packet or frames (independent stream exhausting the dedicated credits), priority credits are provided (general purpose credits are available to an independent stream upon the independent stream exhausting the dedicated credits assigned to the independent stream).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Srinivasan by adding the feature of the general purpose credits are available to an independent stream upon the independent stream exhausting the dedicated credits assigned to the independent stream, in order to provide reserve credits to relieve a deadlock when regular credits have been exhausted, as taught by Kloth (col. 6, lines 52-67)  
Claims 29;  30, 32, 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Fromm, Khare, Chandra, Krakirian, .
Claim 29 is a method analogous to the fabric interconnect of claim 36, is similar in scope and is rejected under the same rationale.  Claim 29 has additional limitations.  Re:  claim 29, Srinivasan is silent however, Krakirian and Justice teach 
29. (New)  A method comprising:  generating independent streams of graphics data to access memory at one or more processing nodes, (“In this DSM system, four nodes (labeled 101, 102, 103, and 104) are connected to each other over a switched fabric (labeled 105) such as Ethernet or InfiniBand.  In turn, each of the four nodes includes two Opteron CPUs, a DSM-management chip, and memory in the form of DDR2 SDRAM… each Operton CPU includes a local main memory connected to the CPU.”; Krakirian, col. 3, lines 28-37, Fig. 1) 
The DSM system includes four nodes (one or more processing nodes), each of which includes a memory.  Krakirian can be combined with Srinivasan such that the system of Srinivasan includes the four nodes of Krakirian which include a memory.  Srinivasan and Krakirian are silent however, Winkelstraeter teaches 
(“The size of the individually queryable parts or containers can correspond here, for example to the size of a local memory assigned to a processor core of a multiple processor computer node”; Winkelstraeter, [0125], Figs. 5A-5E)
The computer node (processing node) includes a processor core.  Winkelstraeter can be combined with Srinivasan and Krakirian such that the system of Srinivasan includes a node which includes a processor core of Winkelstraeter.  Srinivasan as modified and Winkelstraeter are silent, however, Justice teaches the core generating independent streams of graphics data.  (“The output of the core processor includes the compressed video output for archiving and storage and the core processing analytics, as shown in Fig. 7.”; Justice, col. 7, lines 67-59, Fig. 7)
The core processor (processor core) outputs (generates) compressed video output (independent streams of graphics data) for storage (to access memory).  Justice can be combined with Srinivasan as modified and Winkelstraeter such that the core processor of Justice generates compressed video output (independent streams of graphics data) for storage to the memory of the processing nodes of Krakirian.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Srinivasan by adding the feature of one or more processing cores to generate independent streams of graphics data to access memory, in order to provide non-uniform memory access to enable each CPU to access its own local main memory than it can access other memories, as taught by Krakirian (col. 3, lines 37-40) and in order to implement the network connections and the network switches with comparatively inexpensive hardware components without the failover time being increased, as taught by Winkelstraeter ([0125]) and in order to enhance performance by reducing the time required for assessment and distribution of results, as taught by Justice (col. 2, lines 7-11)
Srinivasan is silent however, White teaches each processing node including a plurality of network switches, (“Fig. 1 is a schematic diagram that illustrates a switch fabric system 100… The switch fabric system 100 includes a switch fabric 102 and multiple access switches 182, 184, 186.  The switch fabric system 100 also includes a network management module 150. The switch fabric system 100 operatively couples multiple peripheral processing devices 114, 124, 134 to each other .  The peripheral processing devices 114, 124, 134 can be, for example, compute nodes…”; White, col. 6, lines 34-43, Fig. 1)
Fig. 1 illustrates a switch fabric that includes multiple switches (plurality of network switches) that are coupled to the compute nodes (processing nodes).  As discussed in the 35 U.S.C. § 112(a) Rejection, this limitation is considered to be NEW MATTER.  The specification discloses in [00238], “… a graphics processing system comprising a plurality of processing nodes, each including a memory and one or more processing cores to generate independent streams of graphics data to access memory, an interconnect fabric, coupled to the plurality of processing nodes, having a plurality of fabric switches…”  Thus, the interconnect fabric, is coupled to the plural processing nodes and the interconnect fabric has a plurality of fabric switches.  White can be combined with Srinivasan, Krakirian, Winkelstraeter and Justice, such that the nodes of Krakirian and Winkelstraeter are coupled to the multiple switches of the switch fabric of White.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Srinivasan by adding the feature of each processing node including a plurality of network switches, in order to provide any-to-any connectivity between the access switches at relatively low latency, as taught by White (col. 7, lines 32-34)
Claim 30 is a method analogous to the fabric interconnect of claim 37, is similar in scope and is rejected under the same rationale.  
Claim 32 is a method analogous to the fabric interconnect of claim 39, is similar in scope and is rejected under the same rationale.  
Claim 33 is a method analogous to the system of 25, is similar in scope and is 
Claim 35 is a method analogous to the system of 27, is similar in scope and is rejected under the same rationale.  
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Fromm, Khare, Chandra, .Krakirian, Winkelstraeter, Justice and White as  applied to claim 30 above, and further in view of Simos.  
Claim 31 is a method analogous to the fabric interconnect of claim 38, is similar in scope and is rejected under the same rationale.  
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Fromm, Khare, Chandra, .Krakirian, Winkelstraeter, Justice and White as  applied to claim 33 above, and further in view of Kloth.  
Claim 34 is a method analogous to the system of 26, is similar in scope and is rejected under the same rationale.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612